COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jonathan Beryl Harris; The Law Offices of J.B. Harris, P.A. and J.B.
                          Harris, P.A. v. Phillip T. Howard, and Howard & Associates,
                          Attorneys at Law, P.A.

Appellate case number:    01-19-00968-CV

Trial court case number: 2019-22971

Trial court:              127th District Court of Harris County

       Appellees have filed a motion to dismiss this appeal because appellants’ brief was
untimely. The Court requests that appellants file a response to the motion by no later than May 12,
2020.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau________
                                 Acting individually


Date: ____May 5, 2020_____